— Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), *827rendered June 18, 1991, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence was conditioned upon his appearing for sentencing and not being rearrested. Since the defendant failed to fulfill these conditions, the court was not bound by its original sentencing promise and properly imposed an enhanced sentence without permitting the defendant to withdraw his plea (see, People v Moore, 176 AD2d 968; People v McNeill, 164 AD2d 951; People v Erazo, 155 AD2d 477). We do not find any basis to disturb the sentence imposed. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.